Citation Nr: 0615123	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-08 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
veteran service connection for hypertension and coronary 
artery disease, both as secondary to service-connected 
diabetes mellitus.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a travel board hearing at the RO in January 
2006.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issues decided herein have 
been completed.

2.  The veteran's hypertension and coronary artery disease 
are not shown to have been caused or aggravated by his 
service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension and coronary artery disease are not proximately 
due to or the result of the service-connected diabetes 
mellitus.  38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in July 2002, after the enactment of the VCAA.  

An RO letter dated in May 2005, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his conditions were related 
to his service-connected diabetes mellitus.  By this letter, 
the veteran was notified of what evidence, if any, was 
necessary to substantiate his claims and it indicated which 
portion of that evidence the veteran was responsible for 
sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  He was also for 
the most part told to submit all relevant evidence he had in 
his possession.  Clearly, from submissions by and on behalf 
of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After review of the evidence of record, the Board finds that 
service connection for the veteran's hypertension and 
coronary artery disease as secondary to his service-connected 
diabetes mellitus is not warranted.  As such, the Board notes 
that the medical evidence shows an initial diagnosis of 
unstable angina and acute subendocardial myocardial 
infarction in February 1996, per a private medical record 
from J.K., M.D.  These private records also reveal that he 
underwent a cardiac catheterization procedure in March 1996, 
which revealed critical disease in obtuse marginal and 
circumflex system and severe disease in second diagonal 
vessel; and normal left ventricle systolic function.  A May 
1999 cardiac catheterization procedure revealed moderate 
triple vessel coronary artery disease.  Further, an October 
1999 VA treatment record revealed a diagnosis of coronary 
artery disease.  A medical record from a private hospital 
shows that in January 2000, the veteran was diagnosed with an 
acute anterior myocardial infarction.  Moreover, a VA 
treatment record shows an initial diagnosis of diabetes 
mellitus in November 2001.  

During his January 2006 travel board hearing, the veteran 
testified that he believed he had undiagnosed diabetes, or 
symptoms of diabetes, prior to the 1996 diagnoses of 
hypertension and coronary artery disease.  As such, he stated 
that he had symptoms of thirst and frequent urination many 
years before being diagnosed with diabetes mellitus.  To 
substantiate his claim that his hypertension and coronary 
artery disease were caused or aggravated by his service-
connected diabetes mellitus, the veteran submitted a letter 
from a private physician, C.O., M.D., dated in May 2003, 
which stated that the physician evaluated the veteran and 
found that he had diabetes Type II, hypertension, and 
coronary artery disease.  He also stated that there was a 
very well known connection between the diabetes, 
hypertension, and coronary artery disease and diabetes is the 
underlying metabolic abnormality.  Even if well controlled 
and not requiring insulin, the Type II diabetic would lead to 
these problems of hypertension and coronary artery disease.  
He further stated that there was no way that the veteran 
could have diabetes and that the other problems of 
hypertension and coronary artery disease not be related.  He 
related that the diabetes predisposes a person to both of 
these diseases and people that have developed diabetes are 
actually considered to have coronary artery disease.  As 
such, the diabetes and the lipid abnormalities related to it 
are the primary predisposing factors, as well as 
hypertension.  He also stated that the herbicide exposure 
would be the predisposing factor to all of these problems, 
including diabetes mellitus Type II, hypertension, and 
coronary artery disease and other lipid abnormalities.  The 
Board also notes that a May 2003 medical record from this 
private physician shows that the veteran was treated by this 
physician for the first time in May 2003.

The RO also afforded the veteran a VA examination to 
determine the relationship between the veteran's hypertension 
and coronary artery disease and his service-connected 
diabetes mellitus.  In December 2002, the veteran underwent a 
VA examination, wherein he reported having a history of 
coronary artery disease for the past six years and had a 
heart attack in 1996.  He also reported a history of 
essential hypertension since 1996.  Further, he reported that 
his diabetes mellitus was diagnosed in November 2001.  After 
physical examination and review of the veteran's claims 
folder, the pertinent diagnoses were coronary artery disease, 
status post angioplasty and a stent placement, currently 
stable; history of congestive heart failure and his ejection 
fraction was marginally lower in December 2001; essential 
hypertension, fairly controlled on current medications; and 
diabetes mellitus Type II, suboptimal control.  The examiner 
then opined that because the veteran's coronary artery 
disease and essential hypertension were detected several 
years prior to the diagnosis of diabetes mellitus, these 
conditions were unlikely to be related to the diabetes 
mellitus.

Further, in December 2003, the veteran's claims file was 
reviewed by a VA physician to determine whether his 
hypertension and coronary artery disease were aggravated by 
his service-connected diabetes mellitus Type II.  After 
review of the claims folder, the VA physician noted that he 
conferred with a staff endocrinologist and received comments, 
which included that diabetes is a contributor to coronary 
artery disease, and given the veteran's history, it would be 
one of many factors leading to any progression of coronary 
artery disease, but would not be the predominant factor.  The 
physician also stated that it would be impossible clinically 
to state the percentage of progression of heart disease that 
has occurred within the last two years due to the veteran's 
Type II diabetes, as there is no objective way of measuring 
the progression.

The Board notes that the medical evidence of record includes 
differing opinions on whether the veteran's hypertension and 
coronary artery disease is secondary to his service-connected 
diabetes mellitus.  In this instance, the United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  In this regard, the Board notes 
that the May 2003 private examiner, C.O., M.D., treated the 
veteran for the first time in May 2003 and rendered an 
opinion as to the relation of his hypertension and coronary 
artery disease to the veteran's diabetes mellitus Type II 
without review of the veteran's claims folder, to include his 
previous medical records.  As such, C.O., M.D. rendered such 
an opinion based on the veteran's report of his previous 
medical history.  However, the December 2002 and December 
2003 VA examiners noted that they had reviewed the veteran's 
entire claims folder, which includes the veteran's previous 
medical records, before rendering an opinion.  Further, the 
December 2003 VA physician conferred with an endocrinologist 
before giving an opinion.

Hence, as the Board accepts the opinions of the December 2002 
and December 2003 VA physicians to be probative evidence 
regarding the veteran's claim, the Board finds that the 
veteran's hypertension and coronary artery disease were not 
caused by his diabetes mellitus Type II.  Further, any 
aggravation of his hypertension and coronary artery disease 
due to diabetes cannot be objectively determined and service 
connection for aggravation of his hypertension and coronary 
artery disease is therefore, not warranted.

Regarding the veteran's claim that he had diabetes prior to 
his actual diagnosis of diabetes in November 2001, there is 
no medical evidence showing that he had a diagnosis of 
diabetes or had symptoms of diabetes prior to November 2001.  
As such, the Court has held that as a layman, the veteran 
simply does not have the necessary medical training or 
expertise to proffer medical opinions or diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).

The Board also notes that service connection for the 
veteran's hypertension and coronary artery disease is not 
warranted on a direct basis as related to his service.  
Review of the service medical records shows that the veteran 
reported having shortness of breath in his March 1965 Report 
of Medical History.  However, he was not noted to be 
diagnosed with coronary artery disease during his period of 
service or within one year after discharge from service.  In 
addition, although he testified during his June 2004 RO 
hearing that he had high blood pressure in service, the 
service medical records do not show a diagnosis of high blood 
pressure.  Neither do his medical records show a diagnosis of 
hypertension or high blood pressure within a year after 
discharge from service.

In summary, as there is no medical evidence finding that the 
veteran's hypertension and coronary artery disease is related 
to his service or his service-connected diabetes mellitus, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
hypertension and coronary artery disease.


ORDER

1.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus Type II is 
denied.

2.  Entitlement to service connection for coronary artery 
disease as secondary to service-connected diabetes mellitus 
Type II is denied.



____________________________________________
K. OSBOURNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


